Citation Nr: 0729886	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-13 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the benefits sought on appeal.  In 
August 2006, the veteran testified before the Board at a 
hearing held at the RO.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's hearing loss was incurred in or aggravated by 
his active service or manifested to a compensable degree 
within one year following his separation from service.

2.  The competent medical evidence does not demonstrate that 
the veteran's tinnitus was incurred in or aggravated by his 
active service.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2005 and rating 
decisions in August 2005 and November 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the March 2006 statement of the case.  The 
veteran received additional notice in March 2006, however the 
Board finds that issuance of a supplemental statement is not 
required because the veteran waived agency of original 
jurisdiction review of evidence submitted at his August 2006 
hearing and there is no other evidence submitted after the 
March 2006 statement of the case.  38 C.F.R. §§ 19.31, 
20.1304.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2006).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143,148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for hearing loss and 
tinnitus.

The veteran asserts that he was exposed to acoustic trauma in 
service as a result of his duties as a field artillery basic 
crewman.  He contends that this in-service exposure to 
acoustic trauma caused his current bilateral hearing loss and 
tinnitus.

The veteran's service medical records do not show clinical 
evidence of either hearing loss by VA standards or tinnitus 
at any time during active service.  Reports of his pre-
induction examination in August 1966 and separation 
examination in August 1968 are also void of findings, 
complaints, symptoms, or diagnoses of hearing loss or 
tinnitus.  In his discharge physical examination medical 
history questionnaire, he noted that he did not have any 
hearing loss and was in good health.

Privately conducted audiograms in February 2004 and March 
2004 show  hearing loss.

An August 2004 VA medical record shows a diagnosis of 
bilateral hearing loss with the right ear worse than the 
left.

A VA audiological examination was performed in November 2005.  
The veteran reported that he first noticed hearing 
difficulties at thirty-five years of age.  He also reported 
exposure from artillery during service.  He stated that 
hearing protection was provided during training, but not 
during combat.  He reported mild tinnitus in his right ear 
which began shortly after his hearing loss.  The audiologist 
noted that pre- and post-military occupational and 
recreational noise exposure was negative.  The audiologist 
reviewed private audiograms conducted in February 2004 and 
March 2004 which indicated normal hearing through 1 kHz and a 
moderate to severe sensorineural hearing loss in the left ear 
and normal hearing through 1 kHz and a moderate to profound 
sensorineural hearing loss in the right ear.  Upon 
examination of the right ear, hearing was normal through 1 
kHz with a mild to profound sensorineural hearing loss.  With 
respect to the left ear, hearing was normal through 1 kHz 
with a mild to severe sensorineural hearing loss.  Periodic 
mild ringing was also reported in the right ear.  The 
audiologist opined that "it is less likely than not that the 
hearing loss and tinnitus are the result of noise exposure in 
the service" as the discharge audio results were within 
normal limits.

The Board finds that the veteran's post-service medical 
records are negative for any diagnosis of hearing loss or 
tinnitus in service or within one year of separation from 
active duty.  In fact, the veteran was not diagnosed with 
hearing loss until many years after separation.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, while 
the competent medical evidence shows that the veteran now 
suffers from hearing loss and tinnitus, there is a competent 
medical opinion that it is less likely than not that the 
conditions are related to the veteran's active duty.  There 
is no contrary medical opinion of record.  In the absence of 
competent medical evidence linking any current hearing loss 
or tinnitus to service, service connection must be denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed conditions.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his current 
hearing loss or tinnitus began during, or is a result of, his 
active service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that hearing loss or tinnitus was incurred in or 
aggravated by service or that hearing loss manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Therefore, service connection for 
hearing loss and tinnitus is denied.




ORDER

Service connection for hearing loss, is denied.

Service connection for tinnitus, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


